Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change September 25, 2009 3. News Release September 25, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. (“Cardiome” or the “Company”) announced that it will extend the term of its modified “Dutch Auction” tender offer (the “Offer”) for up to US$27.5 million of its common shares commenced on September 1, 2009. The Offer, which was initially schedule to expire at 5:00 p.m. (Eastern time) on October 6, 2009, has been extended until 5:00 p.m. (Eastern time) on October 13, 2009, unless further extended or withdrawn by the Company. 5. Full Description of Material Change
